Citation Nr: 0121505	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  98-14 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
concussion, diagnosed as brain syndrome with dementia with 
fixed delusions of persecution and paranoia due to head 
trauma, currently evaluated as 70 percent disabling.

2.  Entitlement to an effective date earlier than July 29, 
1997 for the 70 percent evaluation for residuals of a 
concussion.  

3.  Entitlement to an effective date earlier than July 29, 
1997 for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 1998, the RO denied a rating in 
excess of 30 percent for residuals of concussion as well as a 
claim for TDIU.  The Board remanded these claims in January 
2000 for additional development.  In June 2000, the RO 
increased to 70 percent the rating for residuals of 
concussion and granted an award of TDIU.  At that time, the 
RO assigned an effective date of July 29, 1997 for both of 
these awards.  Subsequently, the veteran perfected his appeal 
for an earlier effective date of award on both of these 
claims.

The claims for entitlement to an effective date earlier than 
July 29, 1997 for the increased evaluation for residuals of a 
concussion and award of TDIU are addressed in the remand 
following this decision.


FINDINGS OF FACT

The residuals of a concussion, diagnosed as brain syndrome 
with dementia with fixed delusions of persecution and 
paranoia due to head trauma, result in total social and 
occupational impairment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for residuals of a 
concussion, diagnosed as brain syndrome with dementia with 
fixed delusions of persecution and paranoia due to head 
trauma, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a 100 percent 
schedular rating for his service connected residuals of a 
concussion, diagnosed as brain syndrome with dementia with 
fixed delusions of persecution and paranoia due to head 
trauma.  Briefly summarized, he suffered a concussive injury 
to the head with residual headaches in service.  He also 
underwent hospitalization for psychiatric complaint of 
depression, suicidal ideation, sadness and decreased self-
esteem.  He was given diagnoses which included acute 
depressive reaction, pre-existing depressive neurosis, 
cyclothymic personality disorder and/or manic-depressive 
disorder.  In a decision dated in October 1982, the RO 
granted service connection for status post concussion/brain 
syndrome and assigned an initial 10 percent evaluation.  The 
RO also denied service connection for personality disorder 
with depression as a pre-existing disability.

Thereafter, the veteran's post-service medical records refect 
his treatment for psychiatric disability manifested by 
anxiety, depression, paranoia, delusions, suicidal ideation, 
memory and concentration deficits, multiple somatic 
complaints with a psychogenic component and passive-
aggressive behavior.  Previously, there were conflicting VA 
assessments as to whether the veteran's symptoms were related 
to his service connected brain syndrome or to another 
psychiatric condition overlying his service connected 
psychiatric disorder.  For instance, a November 1997 VA 
mental disorders examination grouped all of his symptoms 
together under a diagnosis of chronic undifferentiated 
schizophrenia.  At that time, the examiner offered a Global 
Assessment of Functioning (GAF) score of 41 and commented 
that the veteran was not competent to handle his VA funds due 
to a lack of coherent and logical thinking.  However, a 
January 1998 VA mental disorders examination offered a 
diagnosis of persecutory type delusional disorder which, in 
the examiner's opinion, was not related to the service 
connected disorder.  The examiner assigned a GAF of 40 for 
the delusional disorder.

In February 2000, the veteran underwent VA mental disorders 
examination with benefit of review of his claims folder.  His 
mental status examination revealed his complaint of suicidal 
ideations, social isolation, weekly panic attacks, daily 
depression and daily fears and intense paranoia with 
delusions of persecution.  He provided an ambiguous response 
as to whether he entertained homicidal ideations.  His speech 
was noted to be obscure and frequently illogical.  He was 
given an Axis I diagnosis of brain syndrome (dementia with 
fixed delusions of persecution and paranoia) with a notation 
that, while his illness could not be clearly defined as to 
specific etiology or single diagnosis, it appeared to be a 
combination of dementia and psychotic behavior.  Its severity 
was such that it was worsening with open ideas of 
dangerousness to himself and others.  He was given a current 
GAF score of 25 with a GAF score of 40 for the previous year.

In April 2000, the veteran's treating VA physician since 1990 
provided opinion that the veteran manifested an extremely 
severe psychiatric impairment which was believed to be the 
continuation of his service connected brain disorder.  His 
symptoms included persistent depression and delusional 
thinking with extremely poor judgment and insight.  He was 
unable to handle even minimal stress and his perceptions were 
poorly based upon reality.  He could not interact with people 
or follow instructions/deal with supervisor to a degree 
consistent with any form of employment.  He was deemed 
totally and permanently unemployable.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).  
The Board has considered all the evidence of record, but has 
reported only the most probative evidence regarding the 
current degree of impairment which consists of records 
generated in proximity to and since the claim on appeal.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities at 38 C.F.R. § 
4.130.  The veteran's current 70 percent rating for dementia 
due to head trauma under Diagnostic Code 9304 contemplates 
occupational and social impairment with deficiencies in most 
areas such as work, family relations, judgment, thinking, or 
mood, due to such items as: suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Richard v. Brown, 9 Vet. App. 
266 (1996) citing Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. 1994) (DSM- IV).  Rating agencies are 
charged with the responsibility of being thoroughly familiar 
with DSM- IV in order to apply the general rating criteria 
for rating mental disorders.  38 C.F.R. § 4.130 (2000).

A GAF of 20 is defined as "some danger of hurting self or 
others (e.g., suicide attempts without clear expectation of 
death; frequently violent; manic excitement) OR occasional 
fails to maintain minimal personal hygiene (e.g., smear 
feces) OR gross impairment in communication (e.g., largely 
incoherent or mute).  A GAF of 30 is defined as "[b]ehavior 
... considerably influenced by delusions or hallucinations OR 
serious impairment in communication or judgment (i.e., 
sometime incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in almost all areas 
(e.g., stays in bed all day; no job, home or friends)."

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). 

The record in this case establishes that the veteran's 
psychiatric symptoms are significant for depression, weekly 
panic attacks, intense paranoia and delusional thinking.  He 
has manifested obscure and frequently illogical speech as 
well as incoherent and illogical thinking.  A VA examiner in 
November 1997 opined that he was incompetent to handle his 
financial affairs.  His treating VA physician has noted his 
poor perception of reality and unemployability.  His current 
assessment of his psychological, social and occupational 
functioning, quantified as a GAF of 25, is indicative of 
impairment intermediate between gross and severe in degree.  
The Board finds that these symptoms, which have been 
attributed as manifestations of the service connected brain 
syndrome, are of such severity as to result in total 
occupational and social impairment.  As such, the Board finds 
that the veteran is entitled to a 100 percent rating under 
Diagnostic Code 9403. 


ORDER

A 100 percent rating for residuals of a concussion, diagnosed 
as brain syndrome with dementia with fixed delusions of 
persecution and paranoia due to head trauma is granted, 
subject to regulations governing the award of monetary 
benefits.


REMAND

The veteran contends that he is entitled to an effective date 
earlier than July 29, 1997 for his increased evaluation for 
residuals of a concussion and award of TDIU.  In his VA Form 
9 filing received in December 2000, he appears to argue that 
his award should be effective to 1985.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability occurred, if application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  
The term "application," while not defined in the statute, 
is broadly construed by regulation to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2000).  An informal claim for 
TDIU is raised where a veteran (1) submits evidence of a 
medical disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (2001).


In this case, the RO has assigned the effective date of award 
for the increased rating for residuals of a concussion and 
award of TDIU based upon the receipt of a formal Application 
for Increased Compensation Based on Unemployability received 
on July 29, 1997.  The Board's review of the record discloses 
that the veteran previously claimed unemployability due to 
his service connected organic brain syndrome by means of a VA 
Form 21-4138 filing received on March 28, 1994.  At that 
time, he reported he had been given a grant of "total 
disability" by the Social Security Administration (SSA) for 
his organic brain syndrome and claimed post-traumatic stress 
disorder (PTSD).  In June 1995, the RO increased the 
disability evaluation for status post concussion and declined 
to reopen a claim for service connection for PTSD.  The RO, 
however, did not formally adjudicate a TDIU claim.  See 
Norris v. West, 12 Vet. App. 413, 421 (1999) (an informal 
TDIU claim remains pending until formally adjudicated).

The Board is of the opinion that the RO should obtain all 
records related to the veteran's award of disability benefits 
from SSA.  The RO should also consider whether any additional 
development of this claim is warranted under the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Thereafter, the RO should 
readjudicate the claims for an effective date earlier than 
July 29, 1997 for the increased evaluation for residuals of a 
concussion and award of TDIU.  In so doing, the RO should 
consider whether the veteran's VA Form 21-4138 filing 
received on March 28, 1994 constitutes a pending informal 
TDIU claim under the principles recently enunciated in 
Roberson and Norris.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain all supporting 
documents and medical records related to the 
veteran's award of disability benefits from 
SSA.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Thereafter, the RO should readjudicate the 
claims for an effective date earlier than July 
29, 1997 for the increased evaluation for 
residuals of a concussion, diagnosed as brain 
syndrome with dementia with fixed delusions of 
persecution and paranoia due to head trauma, 
and award of TDIU.  In so doing, the RO should 
consider whether the veteran's VA Form 21-4138 
filing received on March 28, 1994 constitutes 
a pending TDIU informal claim under the 
principles recently enunciated in Roberson and 
Norris.  If the benefit sought on appeal 
remains denied, the appellant and his attorney 
should be provided a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional development and ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claims as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 



